Citation Nr: 1046541	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a right ear hearing 
loss disability.

3.  Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  When the case was before the Board in October 
2008, multiple issues were addressed, and issues 1 and 2 were 
among those remanded for additional development.  That 
development has been completed and these claims have been 
returned to the Board for appellate review.  

In its October 2008 decision, the Board granted service 
connection for PTSD.  The RO assigned a 30 percent rating in 
November 2008, and the Veteran perfected an appeal of that rating 
in February 2010.  He specifically requested an additional VA 
examination, contending that the most recent examination, dated 
in 2004, was outdated, and that his current manifestations of 
PTSD were far worse than reflected on the 2004 examination.  The 
claims folder reflects that a VA examination was ordered in March 
2010 at the Erie VA Medical Center, but there is no copy of an 
examination in the claims folder, nor is there a supplemental 
statement of the case addressing this examination or the 
increased rating for PTSD.  This issue is addressed in the Remand 
following the Order section of this decision.  


FINDINGS OF FACT

1.  The Veteran is not credible as to his reported history of 
continuous hearing loss since service.

2.  The Veteran's right ear hearing loss disability was not 
present in service or for many years following service, is not 
etiologically related to exposure to acoustic trauma during 
active service or otherwise related to active service.

3.  A right elbow disability is not etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Right elbow disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for right ear hearing 
loss and right elbow disability allegedly related to shell 
fragment wounds and trauma suffered in combat.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was provided VCAA notice in letters mailed in January 
2004 and April 2004, prior to the initial adjudication of the 
claim in October 2004.  Additional VCAA notice, including notice 
as to disability-rating and effective-date elements of a service-
connection claim, was provided in December 2008 and June 2009.  
Although the Veteran was not provided complete notice until after 
the initial adjudication of his claims, the Board finds that 
there is no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development, the originating agency readjudicated the 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that the Veteran has been afforded 
appropriate VA examination and pertinent VA medical records have 
been obtained.  The current examinations adequately address all 
critical matters relevant to the claims.  VA and service 
treatment records were obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate any of the claims.  The Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.





Analysis

1.  Right ear hearing loss
The Veteran contends that he has right ear hearing loss as a 
result of his active duty service.  He urges that he incurred 
facial wounds which resulted in right ear hearing loss.  

Service treatment records show that the Veteran underwent 
treatment for fractured right mandible, multiple shell fragment 
wounds and cellulitis of the left facial area due to an enemy 
grenade blowing up in Vietnam in July 1969.  He was treated four 
months and released in November 1969.  

VA examination in June 1970 reflects that ears were normal and no 
hearing loss was noted.  The Veteran did not claim service 
connection for hearing loss in his original claim filed in April 
1970.  

Private treatment records show that the Veteran was treated for 
otitis media in September 1988 at which time he reported his ears 
were feeling plugged.  He was also treated for cholesteatoma in 
September 1995, for which he underwent mastoidectomy and 
tympanoplasty.  Audiogram results in September 1995 showed severe 
conductive hearing loss in the right ear.  In October 1995, he 
could hear a soft whisper.  In October 2003 the Veteran reported 
a gradual hearing loss over the past six to eight months.  

The Veteran underwent a VA audiological examination in June 2004.  
He complained of decreased hearing, drainage and tinnitus on the 
right side since a facial wound in Vietnam.  The diagnosis 
included left ear mixed loss and right ear sensorineural hearing 
loss.  

The Veteran was afforded an additional VA audiological evaluation 
in December 2008.  The examiner reviewed the claims folder.  The 
Veteran complained of difficulty in sound localization and with 
background noise.  The examiner acknowledged the Veteran's 
extensive exposure to acoustic trauma in combat as well as the 
use of protective hearing devices following service.  He also 
noted that the Veteran currently had right ear mild to moderate 
mixed hearing loss and left ear sensorineural hearing loss.  The 
examiner further noted that the aforementioned right ear surgery 
happened well after service, and that the onset of right ear 
hearing loss followed this surgery.  He opined for these reasons 
that it was not at least as likely as not that the right ear 
hearing loss had its origins in noise exposure in service.  

The earliest post-service record of any treatment for hearing 
loss was in 1995 when he had his aforementioned surgery, with 
affirmative evidence of no hearing loss in June 1970.  

The Veteran has hearing loss as defined by the VA at 38 C.F.R. § 
3.385.  Moreover, he is competent to describe his in-service 
exposure to loud noises and his perception of his own diminished 
hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Lay assertions may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Having acknowledged that the Veteran has hearing loss and is 
competent to describe in-service exposure to loud noises and his 
perception of his own diminished hearing, the Board now turns to 
whether he is credible as to the assertions he has made in this 
claim.  The Board finds, upon review, that the Veteran's 
assertions as to continuous symptoms of hearing loss since 
service are not credible.  The lack of findings of hearing loss 
prior to 1995, coupled with findings of no hearing loss reported 
or detected in June 1970 suggest that he did not have hearing 
loss prior to that time.  The Board further notes that, although 
the Veteran alleges that he had hearing loss since service, there 
was no mention of hearing loss in the original claim in 1970.  
Thus, the Board finds the statements of the Veteran as to 
symptoms since service to be not facially plausible, because one 
would expect some documentation of complaints or treatment, and 
at the minimum not a denial of the symptoms, at some point prior 
to 25 years after service.  The available records compel a 
finding that he did not have continuous hearing loss since 
service, and thus favor a finding that he is not credible.  

The Board finds the December 2008 opinion by VA audiologist to be 
highly persuasive because it is consistent with the record and 
supported by sound rationale.  The examiner reviewed the evidence 
of record, interviewed and examined the Veteran and explained the 
basis for his opinion that the Veteran's right ear hearing loss 
was not due to injury in service.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position); see also Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches. . . As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").  He accepted the history of acoustic trauma 
and injury in service, and opined that these did not cause 
current hearing loss.  In short, the report provides highly 
probative, uncontroverted evidence against the Veteran's claim.  
Regrettably, the Veteran's assertions as to continuity of 
symptomatology since service are not afforded probative weight 
because they are found to be not credible.  

For the reasons discussed above, the Board must conclude that a 
preponderance of the evidence is against this claim.

2.  Right elbow disability

As to the right elbow, there is no current diagnosis.  It is 
uncontroverted that the Veteran had shell fragments in his right 
upper extremity.  Service connection is in effect for scars of 
the right arm as well as for the left elbow disability.  However, 
VA X-rays in June 1970 and July 2004 show normal results.  The 
most recent VA examination, conducted in December 2008, revealed 
normal range of motion of the right elbow and no significant 
discomfort of limitation of motion.  There was no muscle or nerve 
involvement.  Although a contracture was noted on VA examination 
in July 2004, this was not found in 2008.  

Although the Veteran has complained of right elbow pain 
throughout the course of this appeal, symptoms such as pain do 
not constitute a disability for which service connection can be 
granted without a diagnosed or identifiable underlying malady or 
condition.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Pain itself is not a disability.  Moreover, the 
Veteran is service-connected for the scars related to his right 
arm.  No medical professional has diagnosed the Veteran as 
suffering from a right elbow disease or disability.  The Board 
notes that in order to be granted service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998)

For the reasons discussed above, the Board must conclude that a 
preponderance of the evidence is against this claim


ORDER

Service connection for a right elbow disability is denied.

Service connection for a right ear hearing loss disability is 
denied.


REMAND

Following the issuance of the statement of the case with respect 
to the issue of an initial rating for PTSD, the Veteran perfected 
an appeal of that issue.  He has requested VA examination, 
observing that the most recent VA examination over six years old 
and asserting that his manifestations have worsened.  

Although the RO may have scheduled the examination for PTSD 
subsequent to the receipt of the substantive appeal, there is no 
indication in the claim folder that the PTSD examination has been 
accomplished or whether the Veteran failed to report for a 
scheduled examination.  Moreover, relevant evidence dated 
subsequent to the issuance of the statement of the case cannot be 
reviewed by the Board until such time as the RO or AMC issues a 
supplemental statement of the case or the Veteran waives RO 
consideration of such evidence.  

In light of VA's duty to conduct a thorough and contemporaneous 
medical examination, the Veteran should be afforded additional VA 
examination to determine the current degree of severity of the 
service-connected disability at issue.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  If an adequate 
examination has recently been accomplished, the RO or the AMC 
need not have the Veteran re-examined, but should issue a 
supplemental statement of the case in the absence of a waiver 
from the Veteran.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disability on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be afforded 
examination by an examiner with sufficient 
expertise to determine the current nature 
and severity of his PTSD, if an adequate 
examination has not been recently 
accomplished.  The claims folders must be 
made available to and reviewed by the 
examiner.  The RO or the AMC should ensure 
that all information required for rating 
purposes is provided by the examiner, to 
include an opinion regarding the effects of 
the Veteran's disability on his ability to 
work. 

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue remaining on appeal.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


